RIPPLE, Circuit Judge,
dissenting.
Under the principles enunciated by the Supreme Court of the United States in Suter v. Artist M., — U.S. -, 112 S.Ct. 1360, 118 L.Ed.2d 1 (1992), it is not open to the federal courts to review the determination of Wisconsin that it will not fund a liver-bowel transplant because it deems such a procedure to be experimental in nature. As the district court noted, Wisconsin authorities acted well within the framework of the Medicaid structure when they determined to fund some transplants, but to exclude those of an experimental nature. I do not believe that the Medicaid statute and its regulations can be read to confer on an individual the unambiguous right to contest the state’s determination that a liver-bowel transplant is experimental. Accordingly, I agree with the district court that the plaintiff has no right enforceable under 42 U.S.C. § 1983.
Accordingly, I respectfully dissent.